Appeal from a judgment of the Supreme Court, Kings County (Monteleone, J.), dated March 24, 1981, dismissed. Said judgment was superseded by an order of the same court dated June 1, 1981, which was entered upon reargument. Order dated June 1, 1981 affirmed insofar as appealed from (see Matter of Whitley v Board ofEduc., 65 AD2d 821; Kornit u Board ofEduc., 54 AD2d 959, mot for lv to app den 41 NY2d 804). Respondent is awarded one bill of $50 costs and disbursements. Gibbons, J. P., Gulotta, O’Connor and Boyers, JJ., concur.